Citation Nr: 1505704	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In January 2015, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is on file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Effective January 18, 2008, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective relationships, due to such symptoms as chronic sleep impairment, anxiety, panic attacks, irritability, difficulty trusting others in interpersonal relationships, and disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD have been met from January 18, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Since the appellate issue in this appeal (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in April 2011), another VCAA notice is not required. VAOPGCPREC 8-2003.

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for an increased rating for PTSD.  VA has obtained identified medical evidence to include VA treatment records and private treatment records, including from the Vet Center and Bear River Mental Health facility.  VA also obtained a transcript of the Veteran's Board video conference hearing testimony.  While efforts were made to obtain records from the Social Security Administration (SSA), SSA informed VA in September 2013 that the appellant's records had been destroyed.  Thus, the Board finds that further efforts to obtain these missing records would be futile.  The Board also finds that VA has fulfilled its duty to notify the appellant, per a November 2013 SSOC, of the negative response it received from SSA, as outlined in 38 C.F.R. § 3.159(e).  In addition, the appellant was also provided with VA examinations in March 2011 and March 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected PTSD and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's PTSD under the applicable rating criteria. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

A.  Schedular Consideration

Pertinent Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability did not significantly change during the appeal period and a uniform evaluation is warranted.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

Under 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Discussion

The Board finds that the Veteran's psychiatric disability falls somewhere between a 30 and 50 percent rating from January 18, 2008, under the General Rating Formula for Mental Disorders, but more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

The Veteran's PTSD symptoms as reflected in his Board hearing testimony and the pertinent medical evidence include chronic sleep disturbance with hyperarousal symptoms, anxiety, irritability, emotional numbing, difficulty trusting others in interpersonal relationships, panic episodes, and distress in crowds.  Sleep disturbance is a predominant symptom that involves violent nightmares three to four times a week with thrashing and kicking and having to use a bedrail to keep from falling out of bed.  Also, the Veteran reports waking up from nightmares sweaty and "heavy chested".  

Turning to the pertinent criteria for a 50 percent rating, the Veteran's readjustment counselor at the Vet Center reported in December 2013 reported that the Veteran wakes in a panic and has occasional panic attacks with a pounding heart and shortness of breath.  The Veteran is competent to report such attacks.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, although the VA examiner in March 2013 noted that the Veteran did not meet the criteria for having a panic disorder, the fact that he experiences episodes of panic and anxiety, particularly when waking from a nightmare, is not in dispute.  Regarding disturbances of mood, the March 2011 VA examiner noted that the Veteran had depressive symptoms rooted in his PTSD and assessed him as having a serious impairment in mood and thinking as well as overwhelming anxiety.  

As for disturbances of motivation, Vet Center records from September 2013 to December 2013 reflect the Veteran's reports of having markedly diminished interest or participation in significant activities as well we feelings of detachment or estrangement from others.  However, this evidence conflicts with the Veteran's report at the March 2011 VA examination that he enjoys golfing and making "beautiful craftsman knives", and takes care of the animals at home.  It also conflicts with his March 2011 report of having a good relationship with his wife of 30 years as well as his 5 children and step-children with whom he reported spending a lot of time with.  

In terms of difficulty in establishing and maintaining work and personal relationships, the Veteran retired in 1995 after working for the same company for 30 years.  It was after his retirement that he reported that his PTSD symptoms increased in severity and frequency.  In March 2011, the VA examiner assessed the Veteran as having reduced reliability and productivity due to his PTSD symptoms which is consistent with a 50 percent rating.  However, the VA examiner in March 2013 assessed him as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine
behavior, self-care, and conversation normal) which is consistent with a 30 percent rating.  

The Veteran's GAF scores include a score of 49 at the March 2011 VA examination reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job)), a score of 55 at the March 2013 VA examination reflective moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)), and a score of 61 by the Veteran's readjustment counselor at the Vet Center in December 2013 reflective of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household).  However, the readjustment counselor went on to report that the Veteran's symptoms and history indicated "significant severity and chronicity that have limited his functioning and social interactions."  

Additional criteria for a 50 percent evaluation includes short-term and long-term memory impairment which the Veteran is not shown to have.  Also, there is no evidence that he has difficulty in understanding complex commands, has impaired judgment or abstract thinking, or flattened effect.  Although the evidence for this period does not persuasively show all of the symptoms listed under Code 9411 for a 50 percent rating, it is not required that all cases show all findings specified by the Rating Schedule.  Rather, findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In light of the above discussion of the Veteran's symptoms and by resolving all reasonable doubt in his favor, the Board finds that his service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 30 percent rating.  38 C.F.R. §§ 4.3, 4.7.  This is based primarily on his anxiety symptoms, his depressed mood, irritability, distrust of others, lack of motivation and sleep disturbance.  That is, the evidence shows occupational and social impairment with reduced reliability and productivity.  Id.

Consideration has also been given to a higher than 50 percent rating, to 70 percent or 100 percent, for the Veteran's PTSD, but the Board finds that such a rating is not warranted.  In terms of symptoms such as suicidal or homicidal ideation or intent, this is not shown by the evidence of record. Moreover, the Veteran is shown to not have obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  As noted, the Veteran has been married to his spouse for over 30 years and has a good relationship with his children.  Also, the evidence does not show that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43. 

The agent asserted that the Veteran was 100 percent disabled.  Reference was made to the sleep patterns, the need for bed rails and an assertion that it was far too dangerous for his wife to sleep with him.  To the extent that such assertions imply a danger to self or others, we find the argument to be lacking in merit.  The facts establish that his wife remains in the family bed and that there is the use of an extra pillow.  This falls far short of establishing that it is far too dangerous to remain in the bed.  I observed nothing in her appearance that established fear or injury on her part.  There is no reliable or credible evidence that PTSD results in a danger to himself within the meaning of the regulation.  The fact that he uses a guard-rail at night does not approximate what is considered to be persistent danger to himself or others.  

The Veterans Law Judge had an opportunity to observe the appellant during the hearing and listen to his testimony.  His testimony was credible and showed no indication that he was a danger to self or others within the meaning of the regulation.  The fact that he drove 80 miles to the hearing established that he could follow complex commands.  The fact that he drove and dressed in a neat manner established that he could fully perform the activities of daily living.  His answers were clear, concise, goal directed and reflected an intact memory.  His demeanor during the hearing reflected that he was friendly rather than hostile, confrontational or reflecting that he was a danger to himself or others.  Nothing in the testimony or the record reflected symptoms such as inappropriate behavior or disorientation.  The assertion of the agent that the Veteran is 100 percent disabled is inconsistent with the credible evidence, to include the testimony.  

B.  Extraschedular Consideration

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 



ORDER

An initial evaluation, to 50 percent, for PTSD from January 18, 2008, is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


